February 23, 2010


Mr. Robert Lee Eden
Matthews Stein Shiels Pearce
Knott Eden & Davis
8131 LBJ Freeway, Suite 700
Dallas, TX 75251
Ms. Donna C. Kline
16144 Bethel Road
Montgomery, TX 77356

RE:   Case Number:  09-1076
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  AUER CORPORATION AND RAYMOND TEAGUE "AUER HOTEL
      CONSTRUCTION" LITIGATION

Dear Counsel:

      Today the Multidistrict Litigation Panel issued the  enclosed  opinion
in the above-referenced case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |